 

AO 245B (Rev. 05/15/20|8) Judgment in a Criminal Petty Case (Modif'led)

  

5

 

UNITED STATES DISTRICT COL RT-

SOUTHERN DISTRICT OF CALIFORNIA

NUV 0 8 2018

    

Ci_l_-`VHK ijl',~`» D|:§.§ HtC_`/l COUFlT

 

 

,, _ -- ~ N|A
United states or America JUDGMENT IJ\BAUCRI‘MINT - z£s"lttl§§)§mv_
V_ (For Offenses Committeil.%\h.er-A-Rer$!cv , UST)"`"'__#_*-

Edum.do PichardO_PiChardo Case Number: 3118-mj-22681-CEA

Kris J. Kraus

Defendant 's Atmrney

REGISTRATION NO. 80712298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

\:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs|
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

!:| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

El Court recommends defendant be deported/removed With relative, charged in case m

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

W

HUNO“RABL"E Ro'BERT N. BLoCK
UNITED sTArEs MAGrsrRATE JUDGE

3:18-mj-22681-0EA

 

